January 30, 2013 Securities and Exchange Commission treet NE Washington, D.C. 20549 Re: Calvert SAGE Fund 333-152031 and 811-22212 Ladies and Gentlemen: As counsel to Calvert Investments, Inc., it is my opinion that the securities being registered by this Post-effective Amendment No. 13 will be legally issued, fully paid and non-assessable when sold. My opinion is based on an examination of documents related to Calvert SAGE Fund (the "Trust"), including its Declaration of Trust, its By-laws, other original or Photostat copies of Trust records, certificates of public officials, documents, papers, statutes, and authorities as deemed necessary to form the basis of this opinion. Therefore, I consent to filing this opinion of counsel with the Securities and Exchange Commission as an Exhibit to the Trust's Post-Effective Amendment No. 13 to its Registration Statement. Sincerely, /s/Lancelot A. King Lancelot A. King Associate General Counsel
